Citation Nr: 0604893	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  97-02 590	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for psychophysiologic 
gastrointestinal disorder with duodenal ulcer disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office.  The record discloses that jurisdiction of 
this matter was thereafter transferred to the St. Petersburg, 
Florida VA Regional Office (RO).

This matter was previously before the Board in April 1999, at 
which time, the matter was remanded to the RO for further 
evidentiary development.  The matter was returned to the 
Board, which determined that sufficient development was not 
accomplished and remanded the matter to the RO a second time 
in September 2003 for additional evidentiary development.  
This matter is now returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's psychiatric complaints primarily consist of 
anxiety, irritability, and sleep problems, with a Global 
Assessment of Functioning (GAF) of 70 on most recent 
examination.

3.  The veteran's gastrointestinal disability is the 
predominant disability for rating purposes.

4.  The veteran's gastrointestinal disability consists of 
complaints of epigastric pain and tenderness without rebound, 
with no signs of anemia and no evidence of 4 or more 
incapacitating episodes lasting 10 days.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for psychophysiological gastrointestinal disorder 
with a duodenal ulcer have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.132, Diagnostic Code 9502 (1996); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000); 38 C.F.R. §§ 3.102, 3.159, 
3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, 4.130, 
Diagnostic Codes 7305, 9502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to an increased rating for his psychophysiologic 
gastrointestinal disorder was received in November 1995.  
After adjudicating the veteran's claim in September 1996, the 
RO provided initial notice of the provisions of the VCAA in a 
January 2004 letter.  In this letter, the veteran was told of 
the requirements to establish an increased rating, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the supplemental statements of the cases issued in 
March 2003 and July 2005 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records and Social Security records were obtained and 
associated with the claims folder.  The Board remanded this 
matter in April 1999 to obtain additional evidence and 
remanded this matter again in September 2003, to further 
obtain additional evidence, which has been associated with 
the claims file. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination reports of July 2005 provides a current 
assessment of the veteran's condition based on review of the 
records and examination of the veteran.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Service connection for a stomach condition was granted by the 
RO in a September 1974 rating decision which classified the 
disorder as duodenal ulcer disease, mild and assigned a 10 
percent rating.  A December 1985 rating decision granted a 20 
percent rating for the veteran's stomach disorder, which it 
reclassified as a psychophysiological gastrointestinal 
disease.  This rating has been confirmed and continued in 
subsequent rating decisions leading up to the December 1996 
rating decision on appeal.  

The veteran filed his current claim on appeal in November 
1995.  Earlier records in the claims file predating his claim 
reflect VA treatment for psychiatric and gastrointestinal 
complaints.  These include an August 1980 record reflecting 
complaints of epigastric pain and melena, with endoscopy 
having shown nonerosive gastritis and severe duodenitis.  The 
assessment was peptic ulcer disease (PUD).  

Also a September 1983 Agent Orange examination revealed the 
veteran to complain of intestinal disorders.  He was treated 
for anxiety and insomnia problems in August 1984, and was 
assessed with generalized anxiety disorder.  Also in August 
1984 he was assessed with reflux esophagitis.  
Gastrointestinal problems were treated by the VA in the mid 
1980's.  He was noted to have a diagnosis of 
psychophysiologic gastrointestinal disorder in records from 
February 1985.  He underwent an upper gastrointestinal (GI) 
series in June 1985 which yielded an opinion of peptic ulcer 
disease.  A July 1985 stomach biopsy revealed a diagnosis of 
chronic gastritis.  VA treatment records from 1988 to 1993 
reflect treatment for psychiatric complaints mostly of 
anxiety or tension, and some complaints of restlessness, 
moments of depression, and insomnia.  A March 1988 record 
also noted complaints of anorexia; however none of these 
records revealed associated gastrointestinal complaints.  An 
October 1990 VA medical record showed a diagnosis of peptic 
ulcer disease (duodenal deformity.)

Among the records submitted in conjunction with his claim are 
records from the early 1990's showing treatment for 
psychiatric complaints and gastrointestinal problems.  An 
April 1993 fee basis psychiatric report noted complaints of 
anxiety, tension, restlessness, moments of depression, 
insomnia and intense and frequent headaches.  No mention of 
gastrointestinal complaints were made in this report.  The 
Axis I diagnosis was generalized anxiety disorder, chronic, 
moderate to severe with frequent exacerbations and Axis II 
diagnosis was passive aggressive personality disorder.  A May 
1995 record noted a diagnosis of peptic ulcer disease (PUD).  

Translated VA and private medical records reflect ongoing 
treatment for psychiatric complaints in 1995, with general 
complaints of anxiety, sleep problems, anger and depression 
and complaints of back pain.  He also continued to be 
diagnosed with generalized anxiety disorder, chronic, 
moderate to severe with episodes of moderate to severe 
depression as shown in a September 1995 record.  

A September 1995 private psychiatric examination addressed 
psychiatric complaints with the veteran noted to be extremely 
anxious and tense with a free floating anxiety, and a deep 
depressed affect and mood.  No mention of gastrointestinal 
complaints was made in this report which diagnosed an Axis I 
generalized anxiety disorder, chronic, severe and an Axis II 
diagnosis of paranoid personality disorder.  

He continued to be treated for psychiatric complaints and 
multiple somatic complaints throughout 1996.  Again he was 
noted to be diagnosed with generalized anxiety disorder, 
severe with depressive traits in March and April 1996.  A 
June 1996 revealed the veteran to be anxious and revealed 
that he suffered from sharp abdominal and back pains and 
since Sunday, had blood in his urine.  All this altered his 
nervous condition more and he complained that he heard his 
name being called at night, feared sleeping and heard a 
ringing sound in his head.

A November 1996 rating decision is noted to have denied 
entitlement to service connection for generalized anxiety 
disorder with episodes of depression and personality disorder 
as secondary to the service connected disability of 
psychophysiological gastrointestinal disorder with duodenal 
ulcer disease.  

Translated records from 1997 through 2002 reflect ongoing 
treatment for psychiatric problems and somatic complaints, 
although the somatic complaints did not clearly reference 
gastrointestinal problems.  An October 1997 record revealed 
multiple complaints "in all the body."  In conjunction with 
a Social Security claim, the veteran mentioned having an 
ulcer and an "emotional condition" when asked to list his 
disabling conditions in August 2000.  He also cited receiving 
treatment for nerves and ulcer-gastrointestinal condition 
many times between 1980 and 2000.  He continued to be 
diagnosed with Axis I anxiety disorders, severe, chronic 
depression and Axis II personality disorder as shown in a 
September 2000 record.  A May 2002 psychiatric report noted 
symptoms of marked low self esteem, nightmares and fears, but 
with no hallucinations, delusions and no suicidal or 
homicidal thoughts.  His affect was markedly fragile and his 
mood was markedly anxious with moderate depression.  He was 
assessed with generalized anxiety disorder and a personality 
disorder.  

An October 2002 VA gastrointestinal disorders examination 
reflected the veteran's chief complaints to be upper 
abdominal pain, which had been treated with antacids and 
ranitidine.  He had a long history since 1970.  He was 
diagnosed with duodenal ulcer in 1972 and in 1976 he had a 
gastroscopy and was found to have duodenal ulcer and 
gastritis treated again and Tagamet and later changed to 
Zantac.  There had been no history of vomiting, hematemesis 
or melena except for one episode, which was back in June 
1988, according to the records.  He complained of severe 
duodenitis accompanied by melena.  He was given Tagamet at 
the time, but no blood transfusions were necessary.  There 
were no circulatory disturbances after meals and there had 
been no hypoglycemic reactions.  It was noted that he was a 
Type II diabetic.  He had pain almost everyday and he stated 
that the medication does help.  He had lost 30 pounds in 10 
years but there had been no signs of anemia.  It was also 
noted that he had a herniated back disc and low back pain and 
used Anaprox and aspirin for his heart and these two could 
influence his ulcer symptoms and may get worse.  He was asked 
if he ever had an endoscopy.  He stated that he did so in 
Puerto Rico and was found to have again marked duodenal bulb 
distortion and gastritis.  

Physical examination revealed a well developed well nourished 
individual complaining of back pain as he walked to the 
examination table and he looked visibly in pain.  Examination 
of his abdomen revealed that it was soft, flat, with no 
organs or masses palpable.  There was some slight tenderness 
in the epigastrium.  There was no guarding or rebound.  Bowel 
sounds were normal, no inguinal hernias were elicited.  The 
impression was that the veteran had a long history of 
duodenal ulcer diagnosed at various times via X-ray, GI 
series and gastroscopy.  He was being treated for this with 
H2 blockers and antacids.  He did take Anaprox and aspirin 
which could increase his GI symptoms of pain.  On going 
through the charts, which were many, the examiner could find 
no evidence of biopsy of the mucosa or duodenal bulb of the 
stomach and no evidence of study for H. Pylori.

The report of a December 2002 VA examination for mental 
disorders diagnosed post traumatic stress disorder (PTSD) of 
moderate severity.  Most of the examination addressed the 
veteran's claimed stressors and PTSD symptoms, but also 
included subjective complaints of frequent constipation and 
having a lot of heartburn and pain in his groin.  The 
examiner summarized that the veteran had a previous diagnosis 
of psychophysiological GI disorder.  However, upon further 
evaluation in using DSM-IV criteria, the veteran's symptoms 
of anxiety and stomach disturbance more likely fit the 
criteria of PTSD.  He also had additional complaints that 
were likely to have a strong anxiety component, which 
included constipation, irritable bowel and heartburn.  His 
symptoms interfered with his sense of well being in his 
relatedness to others and for these reasons, his overall GAF 
was approximately 55.  This veteran worked for 20 years and 
stopped working due to a back condition.  Though he was 
likely suffering with PTSD while he was living in Puerto Rico 
and operating a bulldozer, he was able to maintain 
employment.  However, his current symptoms of anxiety had 
probably limited the types of works in which he could be 
employed.  He had difficulty getting along with others, 
preferred to be by himself and would likely need a job with 
minimal contact with other people if he had not hurt his 
back.  He was considered competent to handle his funds.  

Translated private treatment records reflect that the veteran 
continued to be treated in 2003 for psychiatric and general 
medical complaints.  A May 2003 record reflected that he 
continued with ongoing complaints for unspecified conditions 
and was stable in general.  He was seen in August 2003 for 
complaints of sleeping problems and complaints of pain, 
although the area of the pain was not made clear.  Another 
August 2003 record noted his complaints of problems sleeping 
and dreams of his experiences as a veteran and he was also 
noted to have gastrointestinal pain.  

The report of a July 2005 VA psychiatric examination included 
a review of the claims folder and evaluation of the veteran.  
A history of previous medical treatment included treatment 
for a diagnosed general anxiety disorder, paranoid 
personality disorder and PTSD.  His February 1996 VA 
examination had diagnosed psychological factors affecting a 
physical condition.  His present treatment was at the primary 
care clinics with diazepam, doxepin and paroxetine.  He had 
no psychiatric followup treatment.  He received all 
treatments at the VA clinics.  He reported not working since 
1994.  He used to work as a heavy equipment operator for 16 
years.  He lived with his wife, but was in the process of 
divorce.  He had six grown children.  He received VA and 
Social Security benefits.  

His subjective complaints included a history of a heart 
surgery and he denied any other treatment.  He denied 
smoking, drinking or drug use.  He denied any legal problems 
other than his current divorce.  He reported having lost 30 
pounds in over two years after his heart surgery because he 
kept a diet.  He complained of suffering of gastric ulcers, 
diagnosed since 1972 and continuous gastritis.  He reported 
that he was treated for helicobacter pylori, but that he 
stopped the treatment for three months because he went to 
Alaska to visit one of his daughters.  He reported being a 
diabetic long after military service, on treatment with oral 
medications.  He was also on treatment for hypertension.  He 
reported that he continued taking the same medications that 
were prescribed by the fee basis psychiatrist and now was 
given by the primary care physician.  He complained of 
anxiety and irritability, becoming verbally and physically 
aggressive easily.  He reported that he slept poorly, even 
with the use of medications and that he had days when this 
condition was worse.  He reported that he had an excellent 
relationship with his wife and that the divorce was strictly 
for business purposes involving a transfer of business to 
their son and that they planned to remarry after the transfer 
was completed.  He complained of having heard his name called 
at times and getting upset.  He reported that his daughter 
lived in Florida and that he lived for some time with her 
daughter and a brother.

Mental status examination revealed him to be clean, pleasant 
to approach and cooperative.  He was adequately dressed and 
groomed.  He was alert and oriented times three.  His mood 
was anxious.  His affect was constricted.  His attention, 
concentration and memory were good.  His speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal nor 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  There was no impairment of thought 
processes or communications were reported.  He claimed 
hearing his name called at times, but was on no antipsychotic 
medication.  He complained of being irritable and becoming 
verbally and physically aggressive, but had never had any 
legal problem.  He was not suicidal or homicidal.  He 
maintained his personal hygiene and engaged in other 
activities.  He was oriented and no memory loss or impairment 
were reported.  He had been anxious and complained of 
suffering of gastric acidity for years.  He complained of 
having sleep impairments at times.  He was competent to 
handle funds.  The Axis I diagnosis was psychological factors 
affecting a gastrointestinal condition; described as service 
connected psychophysiologic gastrointestinal disorder with 
duodenal ulcer disease.  Axis II diagnosis was not 
determined.  His GAF was 70.  The veteran presented symptoms 
of anxiety and irritability, emotional reactions that 
aggravated and perpetrates the presentation of symptoms of 
duodenal ulcer disease.  

The report of a July 2005 VA gastrointestinal examination 
reflects the veteran's complaints of epigastric burning, pain 
and acid reflux since the end of his Vietnam tour of duty in 
1970.  He had pain over the last three weeks in Vietnam and 
later on, upon his return to Puerto Rico, pain continued and 
he was put through a GI workup including upper GI series, 
barium enemas, barium studies and endoscopy with biopsies of 
the gastric mucosa.  Mucosa biopsy was positive for H. pylori 
and he was given adequate antibiotic therapy.  The diagnosis 
of peptic ulcer disease was made, but the diagnosis of 
psychophysiologic GI reaction was also recorded.  He has been 
treated with antacids of all sorts including the more recent 
H2 blockers and proton pump inhibitors.  He also had anxiety 
and depression problems all these years.  In spite of Paxil, 
doxepin and Valium, as well as problems with diabetes, 
hypertension, and cardiac complications leading to a coronary 
artery bypass graft surgery approximately one or two years 
ago.  He also had a myocardial infarction in 1995.  

Physical examination revealed the veteran to weigh 160 pounds 
and a height of 5 feet and six inches.  His blood pressure 
was 164/76, pulse was 84 and regular.  The site of his ulcer 
disease was at the duodenum.  His weight has been stable.  
There were no signs of anemia.  He presented with complaints 
of epigastric pain and some tenderness with no rebound.  The 
diagnosis was that he had peptic ulcer disease.  In the 
examiner's opinion, pain was due to a chronic duodenal ulcer 
disease and not necessarily secondary to a psychophysiologic 
gastrointestinal reaction.  

A July 2005 upper GI series revealed an impression of 
deformed duodenal bulb without radiologic evidence of acute 
ulceration, and a narrowed postbulbar region.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

During the pendency of the veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The new rating 
criteria became effective November 7, 1996. Id.  In an 
opinion, VAOPGCPREC 7-2003, VA's General Counsel issued a 
holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Schedule for 
Rating Disabilities (Rating Schedule).

Prior to November 7, 1996, psychological factors affecting 
physical condition were rated under the formula for 
evaluating psychoneurotic disorders.  When two diagnoses, one 
organic and the other psychological or psychoneurotic, are 
presented covering the organic and psychiatric aspect of a 
single disease entity, only one percentage evaluation will be 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of disability.  
When the diagnosis of the same basic disability is changed 
from an organic one to one in the psychological or 
psychoneurotic categories, the condition will be rated under 
the new diagnosis.  38 C.F.R. § 4.132, Diagnostic Code 9502.  
Thus, because of the nature of the veteran's service-
connected disorder, the Board must consider two possible 
rating approaches.

The pre-change or "old" criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that psychological factors affecting 
gastrointestinal condition were to be rated under the general 
rating formula for psychoneurosis.

Under the old criteria, psychiatric disorders would be 
diagnosed in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 3rd ed. Revised (DSM- III-R), and a diagnosis not 
in accord with that manual would not be accepted for rating 
purposes.  38 C.F.R. § 4.126 (in effect prior to November 7, 
1996).

In this regard, 38 C.F.R. § 4.132, Code 9502 (in effect prior 
to November 7, 1996) provided that psychological factors 
affecting physical condition were to be rated under the 
general rating formula for psychoneurotic disorders.  Under 
the general rating formula for psychoneurotic disorders in 
effect until November 7, 1996, a 100 percent schedular 
evaluation was warranted when all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; psychoneurotic symptoms exist 
which are totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran is demonstrably unable to obtain or retain 
employment.  A 70 percent rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms of such severity and persistence that 
there was a severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships was considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  When there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
evaluation was assigned.  When less than the criteria for the 
30 percent evaluation, but with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, a 10 percent evaluation was assigned.  38 C.F.R. 
§ 4.132 (in effect prior to November 7, 1996), Diagnostic 
Codes 9502.

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would qualify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).  

On November 7, 1996, the criteria for diagnosing and 
evaluating psychiatric disorders were changed.  See 61 Fed. 
Reg. 52,695, 52,695-52,702 (Nov. 7, 1996) (presently codified 
at 38 C.F.R. §§ 4.125-4.130 (2005)).  The veteran's original 
diagnostic code, Diagnostic Code 9502 under 38 C.F.R. § 
4.132, for psychological factors affecting gastrointestinal 
condition, was eliminated and all codes were conformed to a 
single set of rating criteria, regardless of the diagnosis.  
See 38 C.F.R. § 4.130 (2005).  Further, 38 C.F.R. § 4.126 was 
substantially modified to provide that when a single 
disability was diagnosed both as a physical condition and as 
a mental disorder, it should be evaluated using a diagnostic 
code which represented the dominant (more disabling) aspect 
of the condition.  See 38 C.F.R. 
§ 4.126(d) (2005).

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following: Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self- 
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
).  GAF scores of 81 to 90 indicates absent or minimal 
symptoms (e.g. mild anxiety before an exam), good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, with no more than everyday problems (e.g. an occasional 
argument with family members.)  GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

As noted above, while the issue of service connection for 
psychophysiological gastrointestinal reaction was undergoing 
development, the rating criteria used by the VA for 
evaluation of neuropsychiatric claims were changed, effective 
November 7, 1996.  In this case, the Board finds that there 
is no basis upon which to conclude that the earlier version 
of the pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect during the 
relevant time.

Thus, the Board will consider both the gastrointestinal 
component of the veteran's service-connected disability as 
well as the neuropsychiatric component in determining whether 
a rating in excess of 20 percent for his service connected 
disability is warranted.  The RO has currently rated the 
veteran's gastrointestinal disorder under Diagnostic Code 
7305 for duodenal ulcer.  In light of the fact that the prior 
criteria were in effect when the veteran filed his claim but 
, Diagnostic Code 9502 no longer exists in the current 
regulations, the Board will evaluate the veteran's claim 
under the prior criteria, Diagnostic Code 9502, and for the 
period for which it is effective.

After our review of the claims folder, the Board is of the 
opinion that the veteran's gastrointestinal symptomatology 
presently represents the greater level of disability.  This 
is most recently shown in the VA psychiatric and 
gastrointestinal examination reports from July 2005.  

The July 2005 psychiatric examination noted the veteran to 
currently receive no psychiatric treatment, but was treated 
with medications administered by his primary care doctor.  
His psychiatric complaints at this time were of anxiety, 
irritability, and becoming easily provoked to verbal or 
physical aggression.  He also slept poorly even with the use 
of medications.  However, he reported an excellent 
relationship with his wife, whom he was only divorcing for 
business purposes.  Mental status examination revealed no 
other significant findings other than an anxious mood shown.  
He did report having heard his name called at times, but was 
not on antipsychotic medications.  His major symptoms were of 
feeling anxious and of suffering from gastric acidity for 
years, and some sleep impairment.  His Axis I diagnosis was 
reported to be psychological factors affecting a 
gastrointestinal condition and his GAF was 70 at the time of 
the July 2005 VA examination.  The veteran's current GAF 
score is indicative of transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  He is not shown to be 
receiving psychiatric treatment, and his service connected 
psychiatric symptoms presently only appear to be some 
feelings of anxiousness, sleep impairment and stomach 
acidity.  These symptoms would not be more than 10 percent 
disabling under the current General Rating Formula for Mental 
Disorders, which assigns a 10 percent rating for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

Although the earlier medical records did suggest evidence of 
chronic anxiety and manifestations such as chronic sleep 
impairment, which could more closely resemble the criteria 
for a 30 percent rating, the Board notes that these earlier 
records showing such manifestations also attributed such 
symptoms to a diagnosed generalized anxiety disorder, for 
which the veteran is not service connected.  Service 
connection was noted to have been denied in November 1996 for 
generalized anxiety disorder with episodes of depression and 
personality disorder.  Thus the overall evidence suggests 
that the service connected psychiatric disorder would only be 
10 percent disabling under the current psychiatric criteria 
in effect.  

A consideration of the veteran's current psychiatric 
impairment under the psychiatric regulations in effect prior 
to November 7, 1996 likewise reflects that the symptoms 
currently presented are less than the criteria for a 30 
percent rating, which required a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  When less than the criteria for the 
30 percent evaluation, but with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, a 10 percent evaluation was to be assigned.  
Again, the symptoms attributable to the veteran's service 
connected psychiatric gastrointestinal disorder would be no 
more than 10 percent disabling, based on his GAF scores of 
70, his overall ability to function well socially, and with 
only minor impairments of sleep disturbance, anxiety and 
irritability shown.  

As discussed above since the current psychiatric disability 
would only be 10 percent disabling, which is a lower rating 
than he is currently receiving, the veteran's predominant 
disability is gastrointestinal in nature.  The Board now 
turns to consider the applicable criteria for 
gastrointestinal disorders.  The RO has evaluated his 
disability under 38 C.F.R. § 4.114, Diagnostic Code 7305 for 
duodenal ulcers.

When duodenal ulcers result in severe duodenal ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent evaluation is 
warranted.  When duodenal ulcers result in moderately severe 
disability with impairment of health manifested by anemia and 
weight loss; or recurring incapacitating episodes averaging 
10 days or more induration at least four or more times a 
year, a 40 percent evaluation is assigned.  When duodenal 
ulcers result in moderate disability with recurring episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration; or with continuous moderate manifestations, a 20 
percent evaluation is assigned.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.

A review of the evidence reflects that the preponderance of 
the evidence is against a rating in excess of a 20 percent 
disability rating for the veteran's gastrointestinal 
manifestations of his service connected disability.  He is 
not shown to have moderately severe disability with 
impairment of health manifested by anemia and weight loss; or 
recurring incapacitating episodes averaging 10 days or more 
induration at least four or more times a year, which would 
warrant a 40 percent rating under the applicable criteria.  
Rather, the evidence, particularly the most recent VA 
examination of July 2005 revealed subjective complaints of 
epigastric burning, pain and acid reflux.  Physical findings 
revealed his weight to be stable, with no signs of anemia.  
Nor does the evidence reflect recurrent incapacitating 
episodes at least 4 times a year.  The objective findings 
were essentially limited to some complaints of epigastric 
pain and tenderness without rebound.  Similar findings were 
shown in an earlier VA examination of October 2002, which did 
note that he had lost 30 pounds in 10 years, but with no 
signs of anemia.  These findings are adequately contemplated 
by the 20 percent rating currently in effect.

In sum for reasons described above, the overall evidence 
reflects that the veteran's psychophysiologic 
gastrointestinal disorder with duodenal ulcer disease, 
warrants no more than a 20 percent rating.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made. The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  

In this case, the Rating Schedule is not inadequate for 
evaluating the veteran's psychophysiologic gastrointestinal 
disorder with duodenal ulcer disease.  In addition, it has 
not been shown that the disability has required frequent 
periods of hospitalization or has produced marked 
interference with the veteran's employment.  The veteran is 
shown to have been disabled due to problems stemming from a 
back injury, not due to any gastrointestinal or psychological 
complaints.  For these reasons, an extraschedular rating is 
not warranted.




ORDER

A disability rating in excess of 20 percent for 
psychophysiologic gastrointestinal disorder with duodenal 
ulcer disease is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


